As pointed out in the majority opinion, there are nostatutory requirements with which this will does not comply. The rule that if the different pages constituting a will are not physically united they must be "connected by their internal sense, by coherence or adaptation of parts" stems entirely fromdecisional law. We should realize that in applying that mandate to individual cases we must navigate carefully between Scylla and Charybdis, for, while too great a liberality in the construction of the rule may open the door to fraud, an excessive rigidity in its interpretation is apt to encourage even greater fraud albeit of a different nature. To allow wills to be probated if they consist of unconnected typewritten sheets bearing no apparent relation to one another would be to invite the abstraction of genuine pages and the insertion of fraudulent ones; but, on the other hand, to hold that separate pages cannot constitute a valid will unless a sentence runs over from each page to the next would be to permit evildoers in many instances to take apart a will made up of several sheets more or less loosely fastened together and thus, without the insertion or alteration of a single word by pen or pencil, destroy the genuine will of the testator. Moreover, there are literally hosts of testators who, writing their wills on *Page 19 
several pages (often using their letter paper for that purpose), fold and place them in an envelope which they mark as their last will and testament; to hold that a will thus written is invalid unless by sheer accident it happen that a sentence is incomplete at the end of each page, or unless the pages happen to contain cross-references, would result in disappointed heirs attacking great numbers of such wills and preventing their probate although they conformed in every respect to the provisions of the Wills Act. It must be remembered that probably the majority of wills are not prepared under legal guidance, and I doubt if any layman would ever dream that his will would probably be of no validity if he wrote it on separate pieces of paper, folded them as he would a letter, and sealed them in an envelope. Surely a judge-made rule ought not to be so interpreted as to ensnare even intelligent testators and defeat them in the exercise of their right to dispose of their property at death.
There are two circumstances in the present case which are extremely important and which differentiate it from most, if not all, of the reported precedents. The first is that the pages of this will were enclosed in a sealed envelope; this served as effectually to unite the separate pages as a clip or other metal fastener would have done. As was said by Mr. Justice PARKER in Davis' Estate, 344 Pa. 520, 523, 26 A.2d 339,341, in commenting upon the case of Fosselman v. Elder, 98 Pa. 159
(where the will consisted of a letter enclosed in a sealed envelope): "The physical connection between the parts was closer than if the two had been bound by a staple and there was less opportunity for a fraudulent substitution." It is true that when Mrs. Covington's sister handed the envelope to the chief of police she had already opened it, but there is no suggestion on the part of anyone, much less any evidence, that she had tampered with its contents.
The second vital circumstance in this case is that all the sheets were admittedly in the handwriting of the *Page 20 
testators. The possibility, therefore, that there was a fraudulent insertion of a page, as there might have been in the case of a typewritten document, is practically negligible. The significance, in this connection, of the will being holographic is referred to in Maginn's Estate, 278 Pa. 89, 94, 122 A. 264,266, in distinguishing the case of Ginder v. Farnum, 10 Pa. 98; see also Matter of Field's Will, 204 N.Y. 448, 97 N.E. 881. It is suggested that there might have been other sheets which were fraudulently abstracted, but there was no attempt to establish any such fact, and, as was said in Wikoff's Appeal, 15 Pa. 281,289: "There was not a particle of extrinsic evidence that any other sheets had at any time existed; and, in the absence of proof to the contrary, the presumption was that none but those produced for probate were present at the execution." The most that appellees could have asked in this case was the opportunity — which was given them — to show actual fraud if they were able to do so, but they do not claim such fraud; on the contrary, they practically admit that this will was genuine and untampered with, and that it meets in every respect the requirements of the Wills Act.
I am in entire accord with the rule that the different pages of a will, if not physically united, must be connected by their internal sense, by coherence or adaptation of parts. But what does this mean? Surely, not that such a will is valid only if by chance sentences run over from each page to the succeeding one or there are cross-references from one page to another. Such a requirement would be puerile, and when the facts of the reported cases are carefully studied it will be seen that no such requirement has ever been actually adjudged a sine qua non to the validity of the will. The separate pages of the will are "connected by their internal sense and by coherence or adaptation of parts" within the meaning of the rule if they do not contain any mutual inconsistences or contradictions, or any repetitions, but, when read as a whole, constitute a harmonious scheme *Page 21 
of testamentary disposition all the parts of which fit together without incompatibility or "incoherence." Under such an interpretation, which seems to me to be sensible and realistic, the will in the present case is a valid testamentary instrument both under statutory and decisional law, and I therefore agree with the majority opinion holding it entitled to probate.